Citation Nr: 9910794	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  92-25 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for psychiatric 
disability.

4.  Entitlement to a disability evaluation in excess of 40 
percent for low back disability, to include restoration of a 
60 percent evaluation.

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from February 1973 to 
August 1975.  This case was remanded by the Board of 
Veterans' Appeals (Board) in August 1995 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, for additional development, to include obtaining the 
veteran's Vocational Rehabilitation file.  A February 1998 
rating decision granted service connection for tinnitus and 
for defective hearing in the right ear, and the veteran was 
assigned a 10 percent evaluation for tinnitus and a zero 
percent evaluation for defective hearing in the right ear.  
Consequently, service connection for defective hearing in the 
right ear is no longer part of the veteran's appeal.  
According to a July 1998 VA Memorandum, the veteran's 
Vocational Rehabilitation file could not be located.


FINDINGS OF FACT

1.  The veteran's claims for service connection for left ear 
hearing disability, headaches, and psychiatric disability are 
not plausible.

2.  All available evidence necessary for an equitable 
determination of the veteran's claims for an evaluation in 
excess of 40 percent, to include restoration of a 60 percent 
evaluation, and for a total disability rating based on 
unemployability due to service-connected disabilities has 
been obtained.
3.  The evidence upon which the 60 percent evaluation for the 
veteran's low back disability was reduced to 40 percent 
showed improvement in his low back disability.

4.  The veteran's low back disability is manifested by severe 
limitation of motion without radiculopathy.

5.  The veteran is service-connected for low back disability, 
tinnitus, and hearing loss in the right ear; his combined 
rating is 50 percent.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for left ear hearing disability, 
headaches, or psychiatric disability.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The reduction of the evaluation for the veteran's low 
back disability from 60 to 40 percent was proper.  38 
U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. §§ 3.105(e), 
3.344(c), 4.7, 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295. (1998).

3.  An evaluation in excess of 40 percent for low back 
disability is not warranted. 38 U.S.C.A. §§ 1155, 
5107(a)(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5289, 5292, 5293, 5295. (1998).

3.  The requirements for a total rating based on 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet.App. 136 (1994); 
Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well-grounded 
claim is a plausible claim, that is, a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has stated 
that the quality and quantity of evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit at 92-93.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service incurrence of organic 
disease of the nervous system may be presumed if it is 
manifested to a compensable degree within one year after the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998); Allen v. 
Brown, 7 Vet.App. 439 (1995).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998). 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

The veteran's service medical records reveal that January 
1973 audiometric examination of the veteran's left ear prior 
to service entrance showed pure tone thresholds at the 
relevant frequencies noted above of from 10 to 25 decibels.  
According to a June 1975 orthopedic clinic report, a 
psychological evaluation was "not neg.;" it was noted that 
the veteran had chronic musculoskeletal back pain with a 
possible functional component.  No pertinent abnormality was 
noted on discharge examination in July 1975.  Audiometric 
examination of the veteran's left ear in July 1975 revealed 
pure tone thresholds at the relevant frequencies of from 0 to 
15 decibels.

There were no complaints or findings of defective hearing in 
the left ear, headaches, or psychiatric disability on VA 
examination in January 1976.  VA outpatient records dated 
from July 1976 to June 1977 reveal that the veteran underwent 
psychological evaluation in May 1977; no psychiatric 
abnormality was diagnosed.  VA outpatient records from March 
1987 to June 1988 indicate that the veteran was seen in March 
and September 1987 and January 1988 for headaches; he said in 
September 1987 that he had had headaches for more than 12 
years and that they had become worse over the previous 3-4 
weeks.

On VA examination in August 1988, the veteran complained of 
frequent tension-type headaches and said that he was told at 
service discharge that he had high frequency hearing loss.  
He denied any psychiatric problem.  The diagnosis did not 
include any hearing loss, headaches, or psychiatric 
disability.

It was noted on VA neuropsychiatric evaluation in November 
1990 that personality data indicated some dysfunctional 
behavior patterns that impacted on the veteran's vocational 
and social functioning.
The veteran complained on VA examination in July 1991 that he 
had had defective hearing since 1974.  VA audiometric 
examination in July 1991 showed pure tone thresholds at the 
relevant frequencies in the left ear of from 10 to 25 
decibels, with speech recognition ability of 96 percent; it 
was noted that hearing in the left ear was within normal 
limits through the rating frequencies, with sensorineural 
loss beginning at 6000 hertz.  No headache or psychiatric 
disability was noted on VA general medical evaluation in 
September 1991.

The veteran continued to complain of headaches on VA 
examination in April 1992.

The veteran testified at a personal hearing at the RO in May 
1992 that a doctor told him that his service-connected back 
disability could have caused his headaches, that he was 
exposed to acoustic trauma in service and was diagnosed with 
hearing loss in service, that he has had headaches since 
1974, and that he has had trouble concentrating since 1989.

VA outpatient records for March 1993 reveal complaints of 3-4 
severe headaches a month, and bilateral sensorineural high 
frequency hearing loss with no appreciable change since 1991 
was noted in VA outpatient records dated in March 1995.  A 
March 1995 VA neuropsychological evaluation revealed the 
presence of personality data which strongly supported the 
likelihood of significant psychological underpinnings for his 
complaints of severe memory loss, although no significant 
memory loss was found.

On VA audiometric examination in September 1996, pure tone 
thresholds at the relevant frequencies in the left ear were 
from 10 to 20 decibels, except for a threshold of 35 decibels 
at 4000 hertz.  According to a September 1996 addendum to the 
audiology report, it was more likely than not that noise 
exposure during service damaged the veteran's hearing at 6000 
hertz in the left ear.

VA neurological examination in September 1996 resulted in an 
assessment of muscular contraction headaches, mild to 
moderate, with no connection between the veteran's chronic 
low back syndrome and his headaches. 
According to an October 1996 VA psychological assessment, the 
data did not indicate a mental disorder secondary to the 
veteran's service-connected back disorder; the data did 
indicate long-term, characterological patterns of behavior 
that were dysfunctional and were part of his childhood and 
adolescence.  On VA psychiatric examination in October 1996, 
the veteran noted that he had received counseling beginning 
around the time of a divorce in 1988 and had been followed at 
the VA Mental Health Clinic since 1995.  The examiner 
concluded after the examination that the veteran did not have 
any definite major psychiatric disorder, although he did have 
some adjustment difficulties secondary to low back pain.

VA outpatient records dated in October 1997 show that the 
veteran reported that he had been treated for depression for 
the past two and a half years; the diagnostic impression was 
rule out depressive disorder.  He continued to complain of 
headaches when seen by VA in December 1997.

Although there is some evidence of hearing impairment in the 
veteran's left ear, none of the audiological evaluations has 
disclosed the presence of left ear hearing disability for VA 
compensation purposes.  The veteran's service medical records 
do not contain any specific complaints or findings of 
headaches, including on discharge examination in July 1975.  
Although there is a notation in June 1975 that a 
psychological evaluation was not negative, no diagnosis was 
rendered at that time and service medical records, including 
the report of discharge examination, are otherwise negative 
for evidence of psychiatric disability.  Initial post-service 
complaints of either headaches or psychiatric disability were 
not until complaints of headaches in March 1987, a number of 
years after discharge.  Moreover, there is no medical 
evidence on file that the veteran has a headache disability 
that is causally related to service or service-connected back 
disability.  In fact, it was concluded on VA neurological 
examination in September 1996 that the veteran had muscle 
contraction headaches that were not related to his back 
disability.  With respect to a psychiatric disability, the 
Board notes that there is no medical evidence showing that 
the veteran has ever been found to have a chronic, acquired 
psychiatric disorder.  It was concluded on VA psychiatric 
examination in October 1996 that no definite major 
psychiatric disability was found, and the impression on VA 
outpatient records for October 1997 was to rule out a 
depressive disorder.  Additionally, it was noted on VA 
psychological assessment in October 1996 that the data did 
not indicate a mental disorder secondary to service-connected 
back disability.

The Board is cognizant of the veteran's opinion that he has 
hearing disability in the left ear, headaches, and a 
psychiatric disorder attributable either to his military 
service or his service-connected back disability.  The Board 
notes, however, that the veteran, as a lay person, is not 
qualified to proffer medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board finds that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for left ear hearing disability, 
headaches, and psychiatric disability are well grounded.

The veteran's claims for entitlement to a disability 
evaluation in excess of 40 percent for low back disability, 
to include restoration of a 60 percent evaluation, and for 
entitlement to a total disability evaluation based on 
unemployability due to service-connected disabilities are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Additionally, the facts relevant to these claims have been 
properly developed and the statutory obligation of VA to 
assist the veteran in the development of these claims has 
been satisfied.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. § Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Board notes that a 40 percent evaluation is the maximum 
schedular evaluation provided for both limitation of motion 
of the lumbar spine, under Diagnostic Code 5292, and for 
lumbosacral strain, under Diagnostic Code 5295.  Ankylosis of 
the lumbar spine warrants a 40 percent evaluation if it is 
favorable or a 50 percent evaluation if it is unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5289.  

An evaluation of 40 percent is assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief; an evaluation of 60 percent is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1998).

On VA examination in January 1976, the veteran complained of 
low back pain and lower extremity discomfort.  On forward 
flexion of the low back, the veteran complained of pain, with 
marked spinal contractions, when his fingertips were 10 
inches from the floor.  There was also some reduction in 
backward extension and lateral flexion.  No neurological 
defect was found.  X-rays of the lumbosacral spine were 
normal.

The veteran was hospitalized from March to April 1977 with 
complaints of low back pain with radiation down the right 
thigh for three days.  It was noted that X-rays of the 
lumbosacral spine and an EMG were normal.  The discharge 
diagnosis was low back pain.

VA outpatient records for April and May 1977 reveal that an 
April 1977 EMG contained the impression of acute right S1 
radiculopathy.  It was noted in May 1977 that there was no 
neurologic defect to correlate with the EMG findings.

On VA examination in July 1977, the veteran continued to 
complain of back pain with radiation to the right leg.  
Physical examination revealed some tenderness over the lumbar 
spine, with forward flexion to 50 degrees and backward and 
lateral flexion to 10 degrees.  There was no atrophy, 
neurological deficit, or sensory deficit.  Chronic 
lumbosacral strain was diagnosed.  The examiner noted that 
although the veteran's complaints of right leg radiation 
suggested possible disk disease, there was no evidence of 
this on examination.

VA outpatient records from March 1987 to March 1988 reveal 
that X-rays of the lumbosacral spine in March 1987 showed an 
old anterior compression of the body of the first lumbar 
vertebra.  These records contain continued complaints of low 
back pain with radiation.  

An April 1988 statement from Edward H. James, M.D., reveals 
that the veteran complained of recurring back pain without 
much recent radicular pain.  Examination did not reveal any 
neurologic deficit in the lower extremities.  Lumbar X-rays 
were noted to show some compression of L1 without evidence of 
disc herniation.

According to a May 1988 medical report from Black Hills 
Neurology, there was normal strength, tone, and bulk in the 
left lower extremity and 4+/5+ strength, with normal tone and 
bulk, in the right lower extremity.  Sensation appeared to be 
decreased on the right, although there was no definitive 
dermatone distribution to it.  Reflexes were 2+/4+ bilateral 
in the upper and lower extremities.  The assessment was 
chronic low back pain with radiation down the right lower 
extremity.  

On VA examination in August 1988, the veteran complained of 
low back pain with radiation.  Physical examination revealed 
markedly decreased back range of motion, lower extremity 
radiculopathy with some atrophy of the right thigh muscles, 
positive straight leg raising on the right at 35 degrees, and 
subjective sensory loss on the lateral side of the foot and 
ankle.  The diagnosis was chronic low back pain with possible 
radiculopathy.

A VA audiological evaluation in July 1991 showed pure tone 
thresholds at 1000, 2000, 3000, and 4000 hertz in the right 
ear that averaged 18 decibels, with speech recognition 
ability of 96 percent.  The veteran complained of moderate, 
bilateral, constant "fire alarm" tinnitus that bothered him 
the most at night.

On VA examination in August 1991, the veteran complained of a 
history of chronic, progressive low back pain, aggravated by 
sitting and walking, with radiation to the left leg.  He said 
that he had back and leg spasms and could not do any normal 
physical activity.  On special orthopedic examination, the 
veteran was able to walk on his toes and heels and to squat.  
He claimed severe tenderness to palpation of the lumbosacral 
area, even to light touch.  No true muscle spasms were 
elicited, but there was some guarding present.  The examiner 
noted that measurement of the circumference of the thighs 
were practically the same.  It was reported that X-rays of 
the lumbosacral spine revealed some increase in the lordotic 
curve, some minimal spur formations, and cuneiform deformity 
of L1, which was compressed anteriorly.  It was also noted 
that the impression of an earlier MRI report was a small 
central disc at L1 and L2 with degenerative changes from L4-
S1.  The examiner's impressions included status post injury 
of the lower back in 1974 with possible compression fracture 
of L1, chronic low back pain, and small central disc at L1-2.

The veteran testified at his personal hearing at the RO in 
May 1992 that he had radiating back pain primarily into his 
right leg, that he used a cane to help him walk, and that he 
could not walk a city block.

On VA examination in April 1992, the veteran complained of 
constant back pain and an inability to walk long distances.  
Physical examination revealed flattening of a normal lordotic 
curve.  There was constant muscle guarding during the 
evaluation.  The veteran claimed severe tenderness even to 
minimal palpation of the lumbar spine.  He said that he was 
unable to forward flex his lower spine; he did minimal 
bending to approximately 25 degrees.  Movement in all other 
directions was also described as minimal.  He noted pain in 
the right leg and numbness in the left leg.  No muscle spasms 
were seen.  Measurement of the thighs was described as 
practically equal.  Deep tendon reflexes were present and 
equal bilaterally.  Sensation was within normal limits in 
both lower extremities.  X-rays of the lumbosacral spine were 
reported to show anterior wedge compression of L1 with 
degenerative changes of T12; the rest of the lumbar spine 
also had moderate degenerative changes.  There was also 
moderate narrowing of the L5-S1 disc space and some narrowing 
at L4-L5.  

VA outpatient records from September 1992 to September 1994 
contain continued complaints of low back pain.

On VA examination of the peripheral nerves in December 1994, 
the veteran complained of low back pain with occasional 
radiation into both lower extremities; sneezing, coughing, 
bowel movements, as well as prolonged sitting, aggravated the 
pain.  He was able to take care of himself in his daily 
living, including driving a car.  Neurological evaluation 
revealed that the veteran stood up and walked rather slowly, 
dragging a leg occasionally.  He walked on his heels and toes 
and in tandem at a slow pace; he stood on one leg and hopped 
briefly, complaining of pain.  Romberg sign was absent.  
Muscle bulk and tone were normal.  Vibration sense was 
intact, and straight leg raising was normal.  There was no 
limitation of motion of the legs.  The assessment was of an 
essentially normal neurological examination, with no 
historical or current physical evidence of radiculopathy, 
neuropathy, or disease of the spinal cord.

VA neurological examination in September 1996 did not show 
any findings of radiculopathy.  On VA orthopedic examination 
in September 1996, which included a review of the claims 
file, the veteran complained of low back pain when he did not 
wear his brace and numbness in the lower extremities when he 
sat for longer than 30 minutes.  He said that in July 1996 he 
had an episode of back pain and spasm that required injection 
of Demerol at a local hospital.  Physical examination 
revealed that the veteran walked with a cane in his right 
hand and used a plastic back support.  There was some 
tenderness in the paraspinous muscles on palpation.  The 
veteran was only able to reach to his knees on forward 
flexion of the low back.  Standing lumbar lordosis of 24 
degrees was increased to 34 degrees with backward extension.  
Left lateral flexion was 10 degrees; right lateral flexion 
was 12 degrees.  Rotation was 40 degrees bilaterally.  There 
was some weakness on the right side on toe and heel walking.  
There was evidence of pain in the sacroiliac and low back 
area on stress testing.  Straight leg raising was to 90 
degrees without pain.  Strength was 4/5 to hip flexors and 
abductors.  Sensation was intact, and there was no evidence 
of muscular atrophy in either lower extremity.  X-rays of the 
lumbosacral spine showed compression fracture of the body of 
L1 and degenerative changes in the lumbar spine, which 
appeared to be slightly more marked than on examination in 
April 1992.  The pertinent diagnoses were chronic low back 
pain and healed anterior L1 fracture with less than 50 
percent wedging.

A VA audiological evaluation in September 1996 showed pure 
tone thresholds at 1000, 2000, 3000, and 4000 hertz in the 
right ear that averaged 23 decibels, with speech recognition 
ability of 96 percent.  The veteran complained of tinnitus.

The Board must first determine whether the reduction from a 
60 percent rating to a 40 percent rating for low back 
disability was warranted.  An October 1988 rating decision 
increased the 20 percent evaluation assigned for low back 
disability to 60 percent, effective from March 9, 1988, based 
on the results of an August 1988 VA examination.  In an 
October 1991 rating decision, the RO proposed to reduce the 
veteran's rating for low back disability to 40 percent and 
advised the veteran of his rights regarding this proposal 
later in October 1991.  A February 1992 rating decision 
reduced the rating for low back disability from 60 percent to 
40 percent, effective May 1, 1992.  Therefore, the Board 
concludes that the RO has complied with the due process 
procedures for reducing the evaluation.  38 C.F.R. § 3.105(e) 
(1998).

The 60 percent evaluation for the veteran's low back 
disability was in effect for less than 5 years.  
Reexaminations disclosing improvement in a disability that 
has not become stabilized and is likely to improve 
(disability evaluated at the same level for a period of less 
than 5 years) will warrant reduction in the rating.  38 
C.F.R. § 3.344(c).  The Court has, however, determined that 
general VA regulations are applicable in rating reduction 
cases where, as in this case, the rating has been in effect 
for less than 5 years.  See Brown v. Brown, 5 Vet. App. 413 
(1993).  38 C.F.R. § 4.2 establishes that "[I]t is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  In addition, 38 C.F.R. § 4.13 provides 
that when any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms.

In this case, the medical evidence does show a change in the 
veteran's low back disability.  Although there was evidence 
on VA examination in August 1988 of lower extremity 
radiculopathy with atrophy of the right thigh muscles, 
positive straight leg raising on the right at 35 degrees, and 
subjective sensory loss on the lateral side of the foot and 
ankle, subsequent VA examination in August 1991 failed to 
show any objective evidence of back muscle spasm, of 
radicular pain on straight leg raising, or of other 
neurological impairment of the lower extremities.  

The evidence showed that the disability was no longer 
productive of neurological impairment.  The reduction to 40 
percent was appropriate since the disability clearly did not 
more nearly approximate pronounced intervertebral disc 
syndrome than impairment warranting a 40 percent evaluation.

With respect to whether a current evaluation in excess of 40 
percent is warranted, the Board notes that although the 
veteran has significant limitation of motion of the low back, 
he is able to move his low back and does not have ankylosis 
of this area.  The disability clearly does not more nearly 
approximate unfavorable ankylosis than favorable ankylosis.  
Although the veteran has complained of lower extremity 
radiculopathy, the recent VA neurological examination reports 
on file do not show any neurological abnormality.  
Consequently, an evaluation of 60 percent for pronounced 
intervertebral disc syndrome under Diagnostic Code 5293 is 
also not warranted.  The Board notes that because service 
connection for compression fracture of the lumbar spine was 
denied by rating decision in February 1998, the compression 
fracture cannot be considered in evaluating the veteran's 
service-connected back disability.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 concerning functional loss due to pain, 
weakness, incoordination and excess fatigability, to include 
functional impairment on use and during flare-ups..  However, 
since the currently assigned evaluation of 40 percent 
contemplates favorable ankylosis or severe limitation of 
motion and the evidence shows that the veteran retains some 
functional motion of his lumbar spine and does not have 
radiculopathy, the Board is of the opinion that when all 
pertinent disability factors are considered, the disability 
does not more nearly approximate the criteria for a higher 
evaluation than the criteria for the currently assigned 
evaluation of 40 percent.  

The Board has also considered whether the claim should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. §§ 3.321(b)(1).  However, the record 
reflects that the manifestations of the disability are those 
contemplated by the applicable schedular criteria and that 
the disability has not necessitated frequent periods of 
hospitalization.  In sum, there is no indication in the 
record that the average industrial impairment resulting from 
the disability is in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities render a veteran unemployable provided 
that if there is one service-connected disability, the 
disability must be ratable at 60 percent or more or if there 
are two or more service-connected disabilities, at least one 
of the disabilities must be ratable at 40 percent or more and 
there must be sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

According to the evidence on file, the veteran has obtained a 
GED and has worked as a machinist.  He last worked full-time 
in June 1988.

The veteran is service-connected for low back disability, 
tinnitus, and right ear hearing disability.  The tinnitus is 
assigned a 10 percent evaluation, and the right ear hearing 
disability is assigned a zero percent evaluation.  The 
combined rating is 50 percent.  The evaluations assigned for 
the right ear hearing loss and tinnitus are not at issue.  As 
discussed above, the veteran's low back disability warrants a 
40 percent evaluation under the schedular criteria and 
referral of the claim for an evaluation in excess of 40 
percent for the low back disability for extra-schedular 
consideration is not in order.  Therefore, the veteran does 
not meet the percentage requirements for a total rating based 
on unemployability. 


ORDER

Service connection for left ear hearing disability, 
headaches, and psychiatric disability is denied.

Entitlement to an evaluation in excess of 40 percent for low 
back disability, to include restoration of a 60 percent 
evaluation, is denied.

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities is 
denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

